*624Appeal by the defendant from a judgment of the Supreme Court, Kings County (Collini, J.), rendered March 3, 2005, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court providently exercised its discretion in replacing a sworn juror on the ground of illness. The record shows that the court made a “reasonably thorough inquiry” (CPL 270.35 [2] [a]) into the juror’s unavailability, afforded the parties the opportunity to be heard, and placed the facts and reasons for its determination on the record (see CPL 270.35 [2] [b]; People v Jeanty, 94 NY2d 507, 516 [2000]; People v Shelton, 31 AD3d 791, 791-792 [2006], lv denied 7 NY3d 851 [2006]; People v Merritt, 299 AD2d 370, 370-371 [2002]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Schmidt, J.P., Crane, Fisher and Dickerson, JJ., concur.